426 F.2d 310
UNITED STATES of America, Plaintiff and Appellee,v.Antonio Amador BERUMEN, Appellant.
No. 24675.
United States Court of Appeals, Ninth Circuit.
June 3, 1970.

Appeal from the United States District Court for the Southern District of California; John F. Kilkenny, Judge.
Robert L. Pippin, San Diego, Cal., for appellant.
Harry D. Stewart, U. S. Atty., Joseph A. Milchen, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We find no error in the court's ruling on the motion to suppress. The jury instructions given in the trial court were not objected to by defendant's counsel. We find no plain error in the instructions. Perhaps defendant might have had some supplemental instructions had he requested them, but he did not.